DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 2, 6, 7, 10 – 13, 15, 18, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Patent Number 8,612,648) in view of Kwag et al (US Publication Number 2014/0165216, hereinafter “Kwag”).

6.	As per claims 2, 15, 23 and 24, Murray teaches a system and method comprising: a slave module implementing a slave transaction request queue (transaction queues seen in figure 2) and operable to: receive a transaction request (read or write request, along the channel, 202 and 210, figure 2); determine that the slave transaction (slave transactions handles along slave data bus, via 120, figure 1) request queue is full (queue depth determination in order to see if the request queue is full, column 5, lines 17 – 21); determine that a quality of service value (QoS value, 240, figure 2) for the transaction request is greater than a quality of service value for a pending transaction in the slave transaction request queue (column 5, lines 41 – 59); and evict the pending transaction from the slave transaction request queue and insert the transaction request into the slave transaction request queue (column 3, lines 40 – 47). 
Murray does not appear to explicitly disclose, wherein evicting the pending transaction comprises removing the pending transaction from the slave transaction request queue before the pending transaction is to be completed.
However, Kwag discloses wherein evicting the pending transaction comprises removing the pending transaction from the slave transaction request queue before the pending transaction is to be completed (paragraphs, 71, 75 and 82, maintaining QoS is 
Murray and Kwag are analogous art because they are from the same field of endeavor of request handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Murray and Kwag before him or her, to modify the QoS requirements of Murray to include the high priority functionality of Kwag because it would allow for enhance processing integrity to maintain a desired QoS.
One of ordinary skill would be motivated to make such modification in order to enhance data integrity across platforms, (paragraphs 7 – 10). Therefore, it would have been obvious to combine Kwag with Murray to obtain the invention as specified in the instant claims.

7.	Murray modified by the teachings of Kwag as seen in claim 2 above, as per claim 6, Murray teaches a system, wherein the slave module is operable to reserve one or more slots in the slave transaction request queue for writing transaction requests (column 6, lines 25 – 41). 8.	Murray modified by the teachings of Kwag as seen in claim 2 above, as per claim 7, Murray teaches a system, further comprising a master module implementing a master transaction request queue, wherein the slave module is operable to receive the 

14.	Murray modified by the teachings of Van Loo as seen in claim 2 above, as per claim 23, Murray teaches a system, wherein the slave module is operable to: in response to evicting the pending transaction, postpone the pending transaction by storing a record for the pending transaction for later replay of the pending transaction (step 308, figure 3).

15.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Patent Number 8,612,648) in view of Kwag further in view of Van Loo (US Patent Number 5,854,906)


However, Van Loo teaches a second queue being different from the slave transaction request queue and configured to store respective records for postponed pending transactions (figure 2, column 8, lines 7 – 31, slave queue and transaction request queues are separate).
Murray/Kwag and Van Loo are analogous art because they are from the same field of endeavor of request handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Murray/Kwag and Van Loo before him or her, to modify the queue structure of Murray/Kwag to include a distinct queue of Van Loo because it would allow for enhance processing integrity to maintain a desired organization of transactions.
One of ordinary skill would be motivated to make such modification in order to enhance efficiency in an interconnect system (column 1, lines 42 – 49). Therefore, it would have been obvious to combine Van Loo with Murray/Kwag to obtain the invention as specified in the instant claims.




Allowable Subject Matter
17.	Claim 22 is allowed.
Claims 4, 5, 8, 9, 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
18.	Applicant’s arguments with respect to claims 2, 6, 7, 10 – 13, 15, 18, 19, 21, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches handling of QoS/priority based systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184